Citation Nr: 0307881	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chloracne or 
acneform disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
January 1970 to October 1971, to include service in the 
Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The claims now return following remand by the 
Board in November 1999.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran served in the Republic of Vietnam during 
wartime and is presumed to have been exposed to herbicides.

3.  Chloracne or other acneform disease was not manifested 
during active service or until more than one year after the 
veteran's active service in the Republic of Vietnam, and is 
not etiologically related to herbicide exposure or any other 
incident of service.

4.  Peripheral neuropathy is related to the veteran's 
presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  Chloracne or other acneform disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  Peripheral neuropathy was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the veteran's 
claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised as to the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In a letter dated in December 2002, the veteran was informed 
of the enactment of the VCAA, the evidence and information 
necessary to substantiate his claims, the information needed 
from him to enable the RO to obtain evidence in support of 
his claims, the assistance that VA would provide in obtaining 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  Notice of the impact of the VCAA and its 
implementing regulations on disability claims was also 
included in January 2003 supplemental statement of the case.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contains the 
veteran's service medical records, records of post-service VA 
and private treatment, and the reports of appropriate VA 
examinations of the veteran's claimed disabilities.  In July 
2000, VA was advised that no records of treatment of the 
veteran at Ohio facilities (Cleveland, Columbus or 
Chillicote) from 1971 to 1991 were available.  Also, the 
veteran has identified treatment at the Huntington VA 
facility; the reports of examinations conducted in June 1993 
at that facility are of record.  Pursuant to Board remand, 
the veteran underwent neurologic examination in 
December 2001.  The completed examination report reflects 
review of the veteran's claims files and addresses the 
etiologic question on appeal.  Further, in a letter dated in 
December 2002, VA notified the veteran that additional 
development was being requested relevant to his claims.  The 
veteran was specifically advised that a further dermatologic 
examination was being scheduled and that if he failed to 
report, without cause, his claim could be denied.  The 
veteran did not report for that examination, has not offered 
any explanation for his failure to report and has not 
requested that the examination be rescheduled.  Consequently, 
the claim will be decided without an additional examination.  
See 38 C.F.R. § 3.655 (2002).  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41368-41371 
(1996).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  VA's Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 
66 Fed. Reg. 23168 (May 8, 2001) (now codified at 
38 C.F.R. §§ 3.307, 3.309 (2002)).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Note 2.  Chloracne or other acneform disease 
consistent with chloracne, and acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be granted for a disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.





Factual Background

Service medical records, to include the report of examination 
at discharge, are negative for complaints, findings or 
diagnoses of neurologic or skin abnormalities and contain no 
diagnosis of peripheral neuropathy or acneform disease.  

The claims file include reports of VA treatment beginning in 
June 1992.  One June 1992 note reflects that the veteran 
complained of back pain and gave a history of exposure to 
Agent Orange during service.  In July 1992 the veteran 
underwent an Agent Orange examination.  He complained of 
bumps on his arms and reported experiencing itching and 
breaks outs over his body.  In connection with this 
examination he denied having been directly sprayed by Agent 
Orange or to have directly handled herbicides.  He indicated 
he definitely had been in a recently sprayed area while in 
Vietnam and that he had ingested contaminated food and drink.  
No neurologic disease was diagnosed and no diagnosis was 
assigned to the veteran's skin complaints at that time.  
Records also generally note evaluation of the veteran for 
psychiatric complaints.  A December 1992 medical certificate 
notes an erythematous rash and December 1992 outpatient 
entries cite to the veteran's complaints of back pain and 
numbness in the feet and legs.  

The veteran reported for a VA examination in June 1993.  He 
complained of some lower back pain but otherwise indicated 
that his medical history was essentially unremarkable.  His 
complaints centered on tenderness in the lumbar region.  
Neurologic examination found the veteran to be intact to 
motor and sensory testing, without focal deficits and no skin 
problems were noted or complained of at the time of the 
examination.

A report of EMG conducted in March 1996 was interpreted as 
abnormal; changes were stated to be compatible with a 
diagnosis of chronic L5 radicular changes involving the right 
lower extremity, to be correlated clinically.  

In a statement received in April 1996, the veteran reported 
continued problems with sores and itching over his body.

A report of EMG conducted in October 1996 indicates that the 
findings were consistent with mild carpal tunnel syndrome 
bilaterally; it was noted that clinical correlation was 
required.  

VA correspondence dated from August to January 1997 reflects 
attempts to obtain private records from 1993 to date, as 
identified by the veteran, and advises the veteran as to the 
legal criteria for entitlement to the benefits sought.

A VA outpatient dermatology record dated in February 1997 
notes the veteran was seen in connection with a VA 
examination based on complaints of skin lesions with a 
history of Agent Orange exposure.  The impressions were 1) no 
chloracne; 2) Beeker's Hairy Nevus right shoulder; and 3) 
chronic neurodermatitis.

The veteran appeared for a VA examination in February 1997.  
He gave a history of blisters on his legs and arms, which 
started in 1970 or 1971 and also complained of a neuropathy 
at the tips of the fingers and in the feet since Vietnam.  He 
reported exposure to Agent Orange during service.  The 
examiner noted evidence of multiple healed lesions at that 
time and also referenced that in August 1992 the veteran had 
presented with active lesions.  Relevant to the nerve 
complaints, the examiner noted that pinprick and pain 
sensations were not present to just above the knees in the 
lower extremities or in the upper arms, except for the axilla 
and the medial upper arms.  The examiner stated that such was 
consistent with peripheral neuropathy and added that there 
was no need for clinical tests.  The impression was that the 
veteran's chronic skin changes and recurring skin lesions, 
and his peripheral neuropathy were probably secondary to 
Agent Orange exposure.  In an addendum the examiner noted 
review of the claims file and the legal criteria governing 
entitlement to service connection, to include based on 
herbicide exposure.  After such review the examiner concluded 
that there was no evidence that the veteran's chloracne or 
history of peripheral neuropathy was connected to his 
exposure to Agent Orange.

A VA clinical record dated in March 1997 notes that the 
veteran gave a history of numbness in the hands and feet 
since returning from Vietnam; there was evidence of 
diminished touch sensation bilaterally.  Another March 1997 
record notes diminished sharp-dull senses in the fingertips.  
The findings in April 1997 were considered suggestive of 
bilateral carpal tunnel syndrome, to include as shown on 
nerve conduction studies.  Clinical findings were also noted 
to be consistent with mild peripheral neuropathy of the lower 
extremities.  In November 1998 a node was removed from the 
veteran's right forearm; the pathology report indicates no 
evidence of actinic keratosis was found.

Clinical evaluation in April 1999, during a period of 
hospitalization, revealed a skin rash in the form of open 
sores scattered over the lower and upper extremities.  No 
focal neurological sign was detected in the lower 
extremities.  Outpatient records dated through 1999 generally 
reflect the veteran's complaints of low back pain as well as 
leg numbness, the latter of which the veteran stated was due 
to neuropathy.  An August 1999 record of treatment notes 
complaints of leg numbness, with note of a history of 
neuropathy and Agent Orange exposure.  A November 1999 VA 
dermatologic note indicates a diagnosis of prurigo nodularis 
and includes note of the veteran's 30-year history of having 
had lesions on his trunk and legs.  

In March 2000, the veteran presented for a VA examination.  
He stated he had had peripheral neuropathy since 
approximately 1971, affecting his hands and feet.  The 
examining physician noted that it was difficult to obtain a 
history from the veteran, even with his spouse present, and 
included note that the veteran was disabled with 
schizophrenia and post-traumatic stress disorder.  The 
veteran described constant numbness and tingling of both his 
hands and feet since service; he also complained of 
dysesthesias.  The examining physician described neuropathy 
of both hands up to approximately one centimeter below the 
elbows, and in both legs to about three centimeters above the 
knees.  The examiner cited to the most common causes of 
peripheral neuropathy:  B12 and folate deficiencies, tertiary 
syphilis, lead poisoning and arsenic poisoning.  The examiner 
noted that the veteran had no history of brain, cervical or 
nerve root injuries, and that arsenic was not a reasonable 
explanation as the veteran had no other symptoms of arsenic 
toxicity.  It was noted that the veteran lived in an ranch 
house for many years and that lead levels as well as B12 and 
folate levels would be obtained.  The veteran was also being 
evaluated for lupus and rheumatoid arthritis.  The laboratory 
test results were interpreted as within normal limits.  EMG 
testing was interpreted to show mild peripheral neuropathy.  
The examiner indicated that since all tests and clinical 
examination were negative, there was no explanation other 
than that peripheral neuropathy was idiopathic.  The examiner 
then stated that, on that basis it was at least as likely as 
not that Agent Orange was the cause of the veteran's 
peripheral neuropathy.

In March 2000, the VA examiner also noted the veteran 
complaints of having had a skin rash since 1971.  The 
examiner described such as an acneform rash and opined such 
was as likely as not related to chemical exposure such as 
Agent Orange, stating that he was unable to rule out Agent 
Orange as a causal factor.  

VA records dated in April 2000 indicate that the veteran was 
referred for low back pain management.  A VA outpatient 
record dated in August 2000 notes the veteran's complaints of 
back and leg pain, which the veteran related to arthritis.  
In October 2000, the veteran was noted to complain of back 
and leg pain as well as swelling in both hands.  The 
assessment included note of chronic low back pain and a skin 
rash on the right arm with note to rule out neurodermatitis.

In a February 2001 addendum to the March 2000 examination 
report, the examiner stated that he is not an expert in 
dermatology but had seen multiple chloracne patients in the 
clinic.  The examiner also noted that he reviewed the claims 
files again.  He noted past diagnostic testing indicative of 
L5 radiculopathy and carpal tunnel syndrome.  The examiner 
noted that L5 radiculopathy would cause numbness and tingling 
of the second, third and fourth toes of the foot, sparing the 
lateral and medial aspects of the foot.  The examiner noted 
that the veteran had a neuropathy of the entire foot and 
stated that such would preclude the diagnosis of parasthesias 
secondary to an L5 root distribution and point more to an 
idiopathic peripheral neuropathy.  The examiner also noted 
that the veteran had parasthesias of the upper extremities, 
to include the entire hand and that carpal tunnel syndrome 
causes parasthesias in only the thumb and first and sometimes 
part of the third fingers.  The examiner also noted that 
studies performed at his facility showed no carpal tunnel, 
only mild peripheral neuropathy.  He stated that the 
technique at his facility was technically adequate and that 
the neurologist who performed such had done excellent work in 
five years.

In the addendum the examiner also stated that he was not an 
Agent Orange expert, but that he could find no explanation 
for the peripheral neuropathy of the hands or feet, stating 
that since the veteran was exposed to Agent Orange and 
peripheral neuropathy was a condition that can be caused by 
Agent Orange he would have to expect that the veteran's 
neuropathy was caused by Agent Orange.  He reiterated that 
the veteran's distribution was not in the pattern consistent 
with carpal tunnel syndrome or L5 radiculopathy.  The 
examiner finally noted that there was "very sparse mention" 
of peripheral neuropathy in the medical record since 1971 and 
that he was unable to explain why the veteran's neuropathy 
was of newer onset, noting also the veteran's history of 
symptoms back to 1971.  The examiner cited to the possibility 
of non-thorough examinations in the past.  

A March 2001 VA entry notes the veteran had a skin rash; the 
impression was to rule out neurodermatitis.  VA records dated 
in April and September 2001 also note the veteran's 
complaints of back pain.  In September 2001 such was stated 
to be secondary to possible lumbosacral arthritis.  That 
report also includes note of peripheral neuropathy.

The veteran presented for a VA neurologic examination in 
December 2001.  The examination was conducted by a 
physician's assistant.  The claims files were reviewed.  The 
veteran described sensory changes in his extremities and 
indicated a distribution from the upper calves through the 
feet, as well as in both of his hands.  The veteran also 
stated that at night his right hand would become painful.  He 
described difficulty picking up objects and reported that he 
sometimes drops cups and glasses.  He also complained of 
lower extremity weakness.  The veteran related that his 
symptoms had started after his return from Vietnam and had 
continued thereafter.  The physician's assistant noted that 
review of the records showed that the veteran had been given 
Gabapentin for chronic back pain; the veteran indicated he 
had received medication for neuropathy.  

Examination revealed no atrophy of the extremities and no 
trophic changes of the skin or nails.  Muscle tone was 
normal.  There was evidence of weakness in opposition of the 
index finger to the thumb and little finger to the thumb 
bilaterally and grip strength was 4+/5 bilaterally.  On 
sensory examination the veteran reported a reduction to 
pinprick in a stocking distribution to just below the knees 
bilaterally.  He reported a decrease to pinprick in the hands 
to just below the elbows bilaterally.  Reflexes were full and 
symmetrical.  Tinel's was negative.  The physician's 
assistant noted that extensive work-up had been accomplished 
and that there was no metabolic reason for any type of 
neuropathy.  The veteran's history was stated to be negative 
for alcohol abuse; diabetes; rheumatoid factor; B12, folate 
and serum protein levels; and heavy metal.  The impression 
was subjective complaint of sensory neuropathy without 
objective evidence substantiating a 20-year history on either 
EMG studies or physical examination.  The physician's 
assistant also cited to the veteran having evidenced a normal 
position sense and stated that Romberg testing had also been 
normal.  

The December 2001 examination report answers specific 
questions put forth by the Board remand in 1999.  In response 
to whether service medical records showed any neuropathy, the 
physician's assistant cited to an August 1999 notation that 
the veteran complained of his legs being numb from neuropathy 
as the only complaint of neuropathy in the claims file and 
that most of the veteran's complaints were about chronic back 
pain.  The physician's assistant also cited to EMG findings 
in March and October 1996, April 1999 VA hospital findings, 
and March 2000 EMG findings.  One set of testing was 
interpreted to reveal very mild evidence of peripheral 
neuropathy and the other was interpreted as consistent with 
chronic L5 radiculopathy.  Also noted was EMG testing 
indicative of bilateral carpal tunnel syndrome.  The 
physician's assistant defined carpal tunnel syndrome and L5 
radiculopathy as nerve entrapments causing a specific nerve 
distribution sensory loss as contrasted to the veteran's 
complained-of neuropathy affecting the sensory fibers.  The 
latter was stated to not correspond with the EMG findings.  
Also noted was that all findings were very mild and that one 
would expect a person who had had peripheral neuropathy for 
greater than 20 years to have severe findings.  The 
physician's assistant concluded that there was no physical, 
objective evidence to support carpal tunnel syndrome and no 
specific objective evidence on physical examination to 
support lumbar radiculopathy.  The physician's assistant 
expressed a lack of conviction that there was any specific 
peripheral neuropathy, and further noted the lack of 
objective findings supporting the veteran's complaint of loss 
of pinprick to just below the knees and just below the 
elbows.

A January 2002 VA outpatient note indicates the veteran had 
not appeared at that clinic for approximately two years.  
Such reflect continuing complaints of lower back and leg 
pain.  An October 2002 record notes that the veteran had a 
35-year history of low back pain with bilateral radiation.

The veteran was scheduled for a VA dermatologic examination 
in February 2002; the record reflects that he left before 
being seen by a physician.

Analysis

The veteran contends that his skin and neurologic 
disabilities developed in service as a result of his in-
service exposure to herbicides.  The veteran served in the 
Republic of Vietnam and is thus presumed to have been exposed 
to herbicides.  Chloracne or acneform disease and acute and 
subacute peripheral neuropathy are among the disease entities 
recognized as presumptive in Agent Orange exposed veterans.  
The regulatory provisions are specific, however, in requiring 
that to be presumptively service-connected chloracne or 
acneform disease and acute or subacute peripheral neuropathy 
must be compensable manifested within one year of the last 
date of exposure to herbicides.  

The service medical records are themselves completely 
negative for complaints, findings or diagnoses of any skin or 
neurologic disability, to include on the report of 
examination at discharge.  In addition there is no medical 
evidence of clinical notation, diagnosis or treatment for any 
skin or neurologic disability for many years after service.  
Although the veteran has reported a continuity of 
symptomatology since service, described as numbness and other 
sensory changes in his hands and feet and a chronic skin 
rash, the record does not reflect that the veteran possesses 
a recognized degree of medical knowledge to render his own 
opinions competent to establish that such reported symptoms 
were attributable to diagnosed chloracne, acneform disease or 
acute or subacute peripheral neuropathy, or to establish that 
such diagnoses were compensably manifested within the 
regulated time period.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, with respect to the veteran's 
neuropathy, by definition acute or subacute peripheral 
neuropathy presumed due to Agent Orange exposure begins 
shortly after exposure and subsides within two years after 
the date of onset.  The evidence of record does not confirm 
the presence of acute or subacute peripheral neuropathy that 
initially manifested and resolved during the appropriate time 
period.  Rather, neuropathy was first clinically documented 
years later and continues to be manifested to date.  For 
these reasons, service connection is not warranted for either 
chloracne/acneform disease or peripheral neuropathy on a 
presumptive basis.

The Board must therefore consider whether there is competent 
medical evidence of a causal connection between 
chloracne/acneform disease or chronic peripheral neuropathy 
and the veteran's period of service.

First, with respect to the veteran's skin disability, 
complaints of skin problems are first documented in treatment 
records dated in the 1990s, decades after service discharge.  
The record includes multiple diagnoses pertinent to the skin, 
to include chloracne/acneform disease, prurigo nodularis and 
a question of neurodermatitis.  The record also contains 
specific opinions as to whether any relationship exists 
between diagnosed chloracne or acneform disease and the 
veteran's military service.  Although the February 1997 VA 
examiner initially opined that the veteran had chloracne that 
was probably related to Agent Orange exposure during service, 
that examiner later reviewed the legal criteria and stated 
there was no evidence to connect the veteran's chloracne to 
service, in effect withdrawing the offered opinion as to an 
etiologic relationship.  The March 2000 VA examiner noted the 
veteran's history and concluded that he was unable to rule 
out Agent Orange as a causal factor for the veteran's 
acneform rash.  That examiner further opined, however, that 
the veteran's skin problems were likely related to chemical 
exposure.  In an addendum the examiner noted that he had seen 
multiple chloracne patients in the clinic, but was an 
internist without expertise in dermatology.  Therefore, his 
opinion is of insufficient probative value to establish the 
required nexus.  

Thereafter, the RO scheduled the veteran for a dermatology 
examination to determine the etiology of his current skin 
disability but he failed to report without explanation and 
has not requested that the examination be rescheduled.  When 
entitlement or continued entitlement to a VA benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of 38 C.F.R. § 
3.655 (2002) as appropriate.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

As such, the claim must be decided based on the evidence of 
record.  As explained above, the evidence currently of record 
is insufficient to establish the presence of a chronic skin 
disability in service or until years thereafter and is also 
insufficient to establish that the current skin disability is 
etiologically related to service.  In light of the above, the 
Board must conclude that service connection is not warranted 
for the veteran's claimed skin disability.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  

With respect to peripheral neuropathy, the Board notes that 
the first documented complaints of numbness in the feet and 
legs appear in VA records dated in 1992.  No earlier records 
of treatment for such have been located.  Although the 
veteran is competent to report symptoms such as numbness or 
sensory changes in his extremities prior to that time, as 
noted above, he is not competent to link these complaints to 
a diagnosis of peripheral neuropathy or, in turn to establish 
an in-service onset or etiology related to herbicide 
exposure.  Here the Board notes that unlike the veteran's 
acneform disease, no positive association between herbicide 
exposure and chronic peripheral neuropathy (as opposed to 
acute or subacute peripheral neuropathy) has been recognized.  
The veteran's ongoing neurologic complaints are clearly 
inconsistent with the type of peripheral neuropathy for which 
a positive association to herbicide exposure has been found.  

With respect to the post-service evidence of neuropathy, the 
Board notes that the June 1993 VA examiner noted that the 
veteran's complaints centered on the lumbar region and then 
specifically found the veteran to be neurologically intact.  
Moreover, although testing in 1996 revealed neurologic 
abnormalities pertinent to the upper and lower extremities, 
such were attributed to diagnoses of chronic L5 radicular 
changes and carpal tunnel syndrome, without diagnosis of 
peripheral neuropathy.  A review of the record thus shows 
that despite the veteran's report of a continuity of 
symptomatology, neurologic examinations at discharge from 
service and in 1993 were negative.  Notably, the medical 
professionals of record are unable to provide a rationale for 
the absence of documented findings more proximate to service.  
At most, the March 2000 examiner suggested that early 
examinations may have been incomplete.  

As set out above, treatment records dated from 1997 to 1999 
include diagnosis of neuropathy, and in some instances note 
the veteran's history of herbicide exposure, but do not offer 
a medical conclusion as to the etiology of the veteran's 
peripheral neuropathy.  The Board acknowledges that the 
February 1997 VA examiner first stated that it was likely 
that the veteran had neuropathy that was due to Agent Orange 
exposure, but that opinion was withdrawn after review of the 
relevant legal authority and the evidence in the claims file.  
As such, no probative conclusion may be drawn from such 
examination report.

The claims file does contain opinions from two medical 
professionals speaking directly to the etiologic question 
pertinent to peripheral neuropathy.  To briefly restate, the 
March 2000 examiner cited to the absence of any of the common 
causes of peripheral neuropathy based on physical and 
diagnostic test results.  That examiner's addendum also 
reflects reasons refuting attribution of the veteran's 
neuropathy to carpal tunnel syndrome or lumbar radiculopathy.  
The examiner concluded that based on the above, the veteran's 
peripheral neuropathy was idiopathic (of unknown etiology).  
The examiner essentially concluded that since peripheral 
neuropathy can be caused by Agent Orange exposure and the 
veteran had no other risk factor for this disorder, he 
expected that the disorder was due to Agent Orange exposure.  

The December 2001 examination report also notes no metabolic 
reason for the veteran's neuropathy and in fact concludes 
that such is wholly subjective, without either EMG or 
physical examination evidence to objectively support such 
diagnosis.  In preparing the opinion the physician's 
assistant pointed to specific negative findings on current 
objective examination, the lack of documented neurologic 
findings for many years after service, negative neurologic 
testing reports, and the fact that early positive tests were 
interpreted as consistent with diagnoses other than 
peripheral neuropathy.  The physician's assistant also 
explained that the nerve distribution indicative of 
peripheral neuropathy affects sensory fibers and that such 
did not correspond to EMG findings, and that if, in fact, the 
veteran had had peripheral neuropathy since his service 
period decades earlier, it would be expected that the current 
disorder would be much more severe.  The December 2001 
examiner essentially concluded that the veteran did not have 
peripheral neuropathy.

Although the report of the December 2001 examination 
indicates that the veteran does not have peripheral 
neuropathy, this examination was performed by a physician's 
assistant.  The Board believes that the opinion of the March 
2000 examiner must be accorded greater probative value since 
that examiner is a physician, his opinion was rendered after 
an examination of the veteran and review of the claims folder 
and is properly supported.  Although the etiology of the 
peripheral neuropathy cannot be definitively determined, the 
fact remains that the only possible cause of the disorder 
identified in the medical evidence is herbicide exposure.  In 
the Board's opinion, the evidence supporting the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for this disability.   



ORDER

Entitlement to service connection for chloracne or acneform 
disability, to include as due to herbicide exposure, is 
denied.

Entitlement to service connection for peripheral neuropathy 
is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

